       Case 1:15-md-02657-FDS Document 1610 Filed 07/24/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                                      MDL Order No. 36
                                        July 24, 2019

ORDER FURTHER SUPPLEMENTING AND MODIFYING MDL ORDER NOS. 30, 31,
  AND 34 GOVERNING SCHEDULING OF PHASE 5, GROUP 1 CASE-SPECIFIC
     EXPERT DISCOVERY AND DAUBERT AND DISPOSITIVE MOTIONS

SAYLOR, J.

       This Order further supplements and modifies the terms of paragraph 2 of MDL Order

Nos. 30, 31, and 34 concerning deadlines for case-specific Daubert and dispositive motions in

Phase 5, Group 1 cases. Deadlines for any case-specific Daubert and dispositive motions in the

eight Phase 5, Group 1 cases will be scheduled as follows:

       2.     Case-Specific Motions.

              A.      Motions to exclude or limit case-specific expert testimony or opinions

                      pursuant to Fed. R. Evid. 702 or Daubert v. Merrell Dow

                      Pharmaceuticals, Inc., 509 U.S. 579 (1993), and case-specific dispositive

                      motions shall be filed by the following deadlines:

                      •   Wave 1 (Rodriguez, Case No. 1:15-cv-13762-FDS and Schofield, Case
                          No. 1:16-cv-11676-FDS):

                             o Responses in opposition shall be filed 28 days following the

                                 Court’s Order on GSK’s Renewed Motion for Summary
       Case 1:15-md-02657-FDS Document 1610 Filed 07/24/19 Page 2 of 2



                                 Judgment Based on Preemption. Replies in support shall be

                                 filed 12 days after the responses in opposition.

                       •   Wave 2 (Kirksey, Case No. 1:15-cv-13786-FDS and Sims, Case No.
                           1:15-cv-13946- FDS):

                              o Opening motions shall be filed 28 days following the Court’s

                                 Order on GSK’s Renewed Motion for Summary Judgment

                                 Based on Preemption. Responses in opposition shall be filed

                                 28 days after the motions. Replies in support shall be filed 12

                                 days after the responses in opposition.

                       •   Wave 3 (Fluth, Case No. 1:17-cv-10066; Schaaf, Case No. 1:16-cv-
                           10633-DFS; Hulbert, Case No. 1:15-cv-14074-FDS; and Warren, Case
                           No. 1:17-cv-10494):

                              o Opening motions shall be filed 45 days following the Court’s

                                 Order on GSK’s Renewed Motion for Summary Judgment

                                 Based on Preemption. Responses in opposition shall be filed

                                 28 days after the motions. Replies in support shall be filed 12

                                 days after the responses in opposition.

So Ordered.



                                                    /s/ F. Dennis Saylor
                                                    F. Dennis Saylor, IV
Dated: July 24, 2019                                United States District Judge




                                               2
